1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 SHARON JORDON,

 8          Plaintiff-Appellant,

 9 v.                                                           NO. 30,088

10 TEN THOUSAND WAVES, INC.
11 and DUKE KLAUCK,

12          Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
14 Daniel A. Sanchez, District Judge

15 Voorhees Law Firm, P.C.
16 Scott F. Voorhees
17 Santa Fe, NM

18 for Appellant

19   Hinkle, Hensley, Shanor & Martin, LLP
20   Dana Simmons Hardy
21   William P. Slattery
22   Santa Fe, NM

23 for Appellees

24                                 MEMORANDUM OPINION

25 FRY, Chief Judge.
1       Summary affirmance was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary affirmance has been filed, and the time for doing

3 so has expired. AFFIRMED.

4       IT IS SO ORDERED.



5
6                                       CYNTHIA A. FRY, Chief Judge

7 WE CONCUR:


8
9 JONATHAN B. SUTIN, Judge



10
11 RODERICK T. KENNEDY, Judge




                                           2